 Case 3:21-cv-00750-DWD Document 17 Filed 08/17/21 Page 1 of 7 Page ID #90




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

JOCELYN ROBERTS,                        )
Individually and on behalf of all others)
similarly situated                      )
                                        )
      Plaintiff.                        )
                                        )
vs.                                     )         Case No. 21-CV-750-DWD
                                        )
GRAPHIC PACKAGING                       )
INTERNATIONAL, LLC,                     )
                                        )
      Defendant.                        )

                                ORDER STAYING CASE

DUGAN, District Judge:

       In this putative class action, Plaintiff alleges that Defendant Graphic Packaging

International, LLC, violated the Illinois Biometric Information Privacy Act (“BIPA”), 40

ILCS § 14/1, et. seq. through its use of hand geometry scans (“handprints”) (Doc. 1). Now

before the Court is Defendant’s Motion to Stay Proceedings (Doc. 10). Defendant seeks

a stay of all proceedings in this matter pending decisions from the Seventh Circuit in In

Re: White Castle System, Inc., No. 20-8029 (Cothron v. White Castle Sys., Inc., 467 F.Supp.3d

604 (N.D. Ill. 2020), and two pending Illinois Appellate Courts’ decisions in Tims v. Black

Horse Carriers, Inc., No. 1-20-0562, and Marion v. Ring Container Techs., LLC, No. 3-20-0184.

Defendant argues that the issues addressed in these appeals are fundamental to this case

and may supply guidance on the accrual of claims under BIPA which could result in

dismissal of Plaintiff’s claims, or otherwise impact the scope of any putative class in this

case (Doc. 10, pp. 1-2).


                                             1
 Case 3:21-cv-00750-DWD Document 17 Filed 08/17/21 Page 2 of 7 Page ID #91




       In White Castle, the Seventh Circuit has been asked to decide when BIPA claims

accrue, and to specifically determine whether a private entity violates BIPA when it first

collects or discloses an individual’s biometric information or identifiers, or whether a

private entity violates BIPA each time it collects or discloses biometric data in violation

of Sections 15(b) or 15(d). Cothron v. White Castle Sys., Inc., No. 19-cv-00382, Dkt. 141 (N.D.

Ill. Oct. 1, 2020). In Tims and Marion, the Illinois appellate courts could decide whether

BIPA claims are potentially subject to a one-, two-, or five-year statute of limitations

period. See Johns v. Paycor, Inc., 2021 WL 2627974, at *5-6 (S.D. Ill. May 11, 2021); Roberson

v. Maestro Consulting Servs. LLC, 2021 WL 1017127, at *2 (S.D. Ill. Mar. 17, 2021).

       Plaintiff opposes the motion to stay, arguing that a stay would greatly prejudice

Plaintiff’s ability to conduct discovery (Doc. 14). Plaintiff asserts that he intends to

conduct discovery from the third-party manufacturer of Defendant’s biometric data and

is concerned that a stay would increase the risk of spoliation of evidence because third

parties generally have no duty to preserve evidence.            Plaintiff also contends that

discovery in general would become more difficult should a stay issue because class

members would become more difficult to locate, witness memories could fade, and

documents and evidence could be lost. Finally, Plaintiff argues that the Court is capable

of resolving Defendant’s statute of limitations arguments without guidance from the

Illinois appellate courts, and that none of the issues currently before the Court implicate

the accrual date of Plaintiff’s claims so the Seventh Circuit’s decision in White Castle will

not assist the Court in this matter.



                                              2
 Case 3:21-cv-00750-DWD Document 17 Filed 08/17/21 Page 3 of 7 Page ID #92




                                    Legal Standard

       “District Courts have the power to control their own dockets, including the

discretion to stay proceedings.” Roberson, 2021 WL 1017127, at *1 (S.D. Ill. Mar. 17, 2021)

(Citing Munson v. Butler, 776 F. App'x 339, 342 (7th Cir. 2019) (District courts have

“inherent power to exercise [ ] discretion to stay proceedings to avoid unnecessary

litigation of the same issues.”). The Court is vested with “broad discretion” to decide

whether a stay is justified. Clinton v. Jones, 520 U.S. 681, 706 (1997). When deciding

whether to grant a stay, a court should “balance the competing interests of the parties

and the interest of the judicial system” by considering the following three factors: (1)

whether a stay will simplify the issues in question and streamline the trial; (2) whether a

stay will reduce the burden of litigation on the parties and on the court; and (3) whether

a stay will unduly prejudice or tactically disadvantage the non-moving party.”

Berkeley*IEOR v. Teradata Operations, Inc., 2019 WL 1077124, at *5 (N.D. Ill. Mar. 7, 2019)

(citing In re Groupon Derivative Litig., 882 F.Supp.2d 1043, 1045 (N.D. Ill. 2012)).

                                         Discussion

       In his Complaint, Plaintiff alleges that he is a former employee of a janitorial

service company staffed by his employer at Defendant’s Centralia, Illinois facility (Doc.

1, ¶ 9). Plaintiff alleges that he was required to “clock” in and out of each shift at

defendant’s facility by “scanning his handprint into Defendant’s biometric timekeeping

system.” (Id.). Plaintiff argues that his biometric data was wrongfully obtained, stored,

and used in violation of BIPA (Doc. 1, ¶ 13). Plaintiff’s work at Defendant’s Centralia

facility ended in July 2016 (Doc. 1, ¶ 28). Plaintiff filed his Complaint on June 29, 2021

                                              3
 Case 3:21-cv-00750-DWD Document 17 Filed 08/17/21 Page 4 of 7 Page ID #93




(Doc. 1). Defendant filed a Motion to Dismiss on July 21, 2021 (Doc. 8). In this motion,

Defendant argues that Plaintiff’s BIPA claims should be dismissed because they are

barred by either a one-year or two-year statute of limitations (Doc. 9).

       As noted above, Defendant seeks a stay in this matter pending the outcome of two

Illinois appellate court decisions and the Seventh Circuit’s decision in White Castle. In

both Tims and Marion, the pertinent issue presented is whether BIPA claims are subject

to the one-, two- or five-year statutes of limitations. In White Castle, the Seventh Circuit

has been asked to decide when BIPA claims accrue, and to specifically determine whether

a private entity violates BIPA when it first collects or discloses an individual’s biometric

information or identifiers, or whether a private entity violates BIPA each time it collects

or discloses biometric data in violation of Sections 15(b) or 15(d). Cothron v. White Castle

Sys., Inc., No. 19-cv-00382, Dkt. 141 (N.D. Ill. Oct. 1, 2020).

       Plaintiff argues that the date of his claims’ accrual is not an issue before this Court,

and therefore a decision in White Castle would not assist the Court in streamlining or

narrowing any issues here (Doc. 14). In support, Plaintiff states that Defendant is only

seeking to dismiss his claims based on a one- or two-year statute of limitations period

(Doc. 9) but has otherwise waived any arguments concerning the timeliness of Plaintiff’s

claims under a five-year statute of limitations (Doc. 9). Thus, Plaintiff argues that because

Plaintiff’s last day at Defendant’s facility was less than five years before the

commencement of this action (Doc. 1, ¶¶ 27-28), then presumably his BIPA claims are

timely under a five-year statute of limitations without further consideration of the

appropriate accrual date for his claims.

                                               4
 Case 3:21-cv-00750-DWD Document 17 Filed 08/17/21 Page 5 of 7 Page ID #94




       However, the Court is not persuaded that a determination of the accrual date for

claims under BIPA by the Seventh Circuit is irrelevant here. While Plaintiff is correct that

a determination on whether a one-, two-, or five-year limitations period will guide the

parties here, the Court finds that the accrual date is also relevant. Specifically, should

the Seventh Circuit determine in White Castle that BIPA claims only accrue once – and on

the date of the first alleged BIPA violation, opposed to the final alleged violation – this

could play a significant part in determining the rights of the parties and guide the

litigation here. Plaintiff also concedes that White Castle may impact the size of the

proposed class and their potential damages (Doc. 14, p. 10), which is a worthwhile

consideration in favor of a stay here.

       Similarly, the Court finds that the decisions in Tims and Marion may also advance

judicial economy because both cases will address the currently unsettled question of

which statute of limitations period applies to BIPA claims. As the Illinois Supreme Court

has not yet decided the applicable statute of limitations for BIPA claims, a decision from

the Illinois appellate courts may be binding here. See Hall v. Meridian Senior Living, LLC,

2021 WL 2661521, at *2 (S.D. Ill. June 29, 2021); Roberson v. Maestro Consulting Servs. LLC,

2021 WL 1017127, at *2 (S.D. Ill. Mar. 17, 2021); Varnado v. W. Liberty Goods, 2021 WL

545628, at *1 (N.D. Ill. Jan. 5, 2021). Accordingly, it appears that that issue, once decided,

may serve to control the statute of limitations applicable here. Therefore, the Court finds

that a stay pending the outcome of White Castle, Tims and Marion would simplify the

issues and reduce the burden of litigation here.



                                              5
    Case 3:21-cv-00750-DWD Document 17 Filed 08/17/21 Page 6 of 7 Page ID #95




        However, the Court must also examine Plaintiff’s arguments of prejudice. This

matter is in its early stages, and as such, Plaintiff argues he will suffer significant

prejudice should he be unable to commence discovery while a stay is in place.

Specifically, Plaintiff contends that he would be prohibited from seeking discovery from

Defendant’s manufacturer and be unable to locate prospective class members because of

this delay. Plaintiff relies on unsubstantiated allegations to argue that Defendant’s

manufacturer might lose information or employees, or file for bankruptcy (Doc. 14, p. 4).

        The Court finds that any prejudice to Plaintiff is not undue and that a stay is

appropriate. In so finding, the Court notes that this stay will be of limited duration. The

Tims and Marion cases are fully briefed, and White Castle is set for oral argument on

September 14, 2021. See Fleury v. Union Pac. R.R. Co., 2021 WL 2588752, at *3 (N.D. Ill.

June 23, 2021); Cothron v. White Castle, Case No. 20-3202, Dkt. 58 (7th Cir. June 21, 2021).

Further, Plaintiff’s claims of discovery delays and his ability to locate prospective class

members because of this delay, while possible, is speculative at best. In short, weighing

all the relevant facts, the Court joins with the well-reasoned decisions by other district

courts in this Circuit 1, and finds that a stay is appropriate. Should circumstance change

significantly such that a recognizable prejudice befalls Plaintiff during the stay of this

matter, the Plaintiffs are free to seek this Court’s consideration. However, it remains



1 Several district courts, including this district court, have stayed proceedings pending decisions
in Tims, Marion and Cothron. See Hall v. Meridian Senior Living, LLC, 2021 WL 2661521, at *2 (S.D.
Ill. June 29, 2021); Fleury v. Union Pac. R.R. Co., 2021 WL 2588752, at *3 (N.D. Ill. June 23, 2021);
Johns v. Paycor, Inc., 2021 WL 2627974, at *2 (S.D. Ill. May 11, 2021); Roberson v. Maestro Consulting
Servs. LLC, 2021 WL 1017127, at *2 (S.D. Ill. Mar. 17, 2021); Varnado v. W. Liberty Goods, 2021 WL
545628, at *1 (N.D. Ill. Jan. 5, 2021).
                                                  6
 Case 3:21-cv-00750-DWD Document 17 Filed 08/17/21 Page 7 of 7 Page ID #96




under the present circumstances that notions of judicial economy weigh in favor of a stay

of this matter.

                                        Conclusion

       Defendant’s Motion to Stay (Doc. 10) is GRANTED. All proceedings and

deadlines in this matter are STAYED pending the resolution of Cothron v. White Castle

System, Inc. No. 20-3202, Tims v Black Horse Carriers, Case No. 1-20-0562, Marion v. Ring

Container Techs, LLC, No. 3-20-0184. The parties are ORDERED to file a status report

within 14 days of each decision. Defendant’s Motion to Dismiss (Doc. 8) is DENIED

without prejudice, and with leave to refile once this stay is lifted.

       SO ORDERED.

       Dated: August 17, 2021



                                                  ___________________________________
                                                  DAVID W. DUGAN
                                                  United States District Judge




                                             7
